Citation Nr: 1412961	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-15 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from September 1976 to June 1993.   
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2012, the Veteran presented testimony in a central office hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDING OF FACT

The Veteran's MS had its onset during active service.


CONCLUSION OF LAW

MS was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for MS, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2013). 

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

VA regulations provide that service connection may be presumed for multiple sclerosis manifest to a degree of 10 percent or more within seven years of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  This presumption is not for application as discussed below. 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253   (1999).  A veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). 

The Veteran seeks service connection for MS.  He asserts that he his symptoms (i.e. numbness) first manifested during service.  

The Veteran's service treatment records are devoid of reference to, complaint of, or treatment for, MS or symptoms related to MS.  The Veteran, however, is competent and credible to report that he experienced episodic numbness in the upper and lower extremities during service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The Veteran's MS was not diagnosed until approximately April 2007 and therefore he is not entitled to service connection on a presumptive basis.  See supra 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).   However, an October 2008 letter from the Veteran's private physician indicated that the Veteran's MS started at around age 18 based on the Veteran's report of episodic numbness which had progressed.  The Board notes that the Veteran entered active duty at age 18.  Based on the evidence and affording the Veteran all benefit of the doubt, the Board finds that the Veteran's MS had its onset during service.    


ORDER

Service connection for MS is granted.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


